DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1 recites “of storage for in-memory using hybrid memory devices”. Examiner suggests amending it to read “of storage for in-memory objects using hybrid memory devices”.
Claim 7 recites “of storage for in-memory using hybrid memory devices”. Examiner suggests amending it to read “of storage for in-memory objects using hybrid memory devices”.
Claim 7 ends with two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "relatively high access hotness" in claims 1 and 7 is a relative term which renders the claim indefinite.  The term "relatively high access hotness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which memory objects have relatively high access hotness.
The term "relatively low access hotness" in claims 1 and 7 is a relative term which renders the claim indefinite.  The term "relatively high access hotness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which memory objects have relatively low access hotness.
Claim 1 recites the limitation "the said hybrid memory device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is a recitation of “hybrid memory devices”, however, there is no recitation of “a hybrid memory device”. As such, it is unclear what “the said hybrid memory device” refers to.
Claim 1 recites the limitation "the memory device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the allocation mechanism" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “the slab-based allocation mechanism”.
Claim 1 recites the limitation "each said memory object" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 1 recites the limitation "each said memory object" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 1 recites the limitation "each said memory object" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 1 recites the limitation "each said memory object" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 1 recites the limitation "the key-value data of the memory objects" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  There is a recitation of “corresponding key-value data in each slab class”, however, it is not clear that the corresponding key-value data in each slab class is the key-value data of the memory objects.
Claim 1 recites the limitation "the memory objects" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 1 recites the limitation "the memory objects" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 1 recites the limitation "the memory objects" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 1 recites the limitation "each memory object" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each in-memory object”.
Claim 1 recites the limitation "the process" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the memory objects" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 1 recites the limitation "the slab class" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each slab class”.
Claim 1 recites the limitation “levels numbered 0~15” in lines 29-30.  Examiner suggests amending it to read “levels numbered 0-15” as the “~” renders the range as an 
Claim 1 recites the limitation "the access count field" in line 30.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each slab class”.
Claim 1 recites the limitation "the higher levels" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “higher levels”.
Claim 1 recites the limitation "the higher access hotness" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “higher access hotness”.
Claim 1 recites the limitation "the linked list" in line 35.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a linked list”.
Claim 2 recites the limitation "the process of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests removing this from the claim.
Claim 7 recites the limitation "the memory device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the allocation mechanism" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “the slab-based allocation mechanism”.
Claim 7 recites the limitation "each said memory object" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 7 recites the limitation "each said memory object" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 7 recites the limitation "each said memory object" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 7 recites the limitation "each said memory object" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 7 recites the limitation "the key-value data of the memory objects" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  There is a recitation of “corresponding key-value data in each slab class”, however, it is not clear that the corresponding key-value data in each slab class is the key-value data of the memory objects.
Claim 7 recites the limitation "the memory objects" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 7 recites the limitation "the memory objects" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 7 recites the limitation "the memory objects" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 7 recites the limitation "each said memory object" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each said in-memory object”.
Claim 7 recites the limitation "the process" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the memory objects" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “in-memory objects”.
Claim 7 recites the limitation "the slab class" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each slab class”.
Claim 7 recites the limitation “levels numbered 0~15” in lines 29-30.  Examiner suggests amending it to read “levels numbered 0-15” as the “~” renders the range as an approximate and makes it unclear how a 16 level queue would be numbered approximately 0-15 (i.e. 0~15).
Claim 7 recites the limitation "the access count field" in line 30.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “each slab class”.
Claim 7 recites the limitation "the higher levels" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “higher levels”.
Claim 7 recites the limitation "the higher access hotness" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “higher access hotness”.
Claim 7 recites the limitation "the linked list" in line 35.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a linked list”.
As to claims 1-7, Examiner suggests amending each recitation of memory object(s) to read in-memory object(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



12 February 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139